Per Curiam.
Original proceeding for a writ of mandate to be directed to the respondent district court and judge presiding therein, commanding them to set aside an order theretofore made and entered appointing Robert J. Boyd, Esq., special prosecutor in a criminal action commenced October 15, 1955, and now pending in the district court of Deer Lodge County against the relator, Leo Scalise.
It is ordered that the writ and petition therefor be denied and that this proceeding be dismissed.
MR. CHIEF JUSTICE ADAIR and MR. JUSTICES ANGSTMAN, ANDERSON, DAVIS and BOTTOMLY, concur.